7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a patient support apparatus comprising: a support structure comprising plurality of actuators configured to actuate a plurality of movable components; a user interface configured to receive a user input to manipulate the actuatable components and to produce an input signal; a behavior controller coupled to the user interface and being configured to receive the input signal; generate a motion command signal based on the input signal; and transmit the motion command signal; and a motion controller coupled to the behavior controller and to the actuators and being configured to receive the motion command signal from the behavior controller; receive feedback signals from the actuators, wherein the feedback signals are provided solely to the motion controller; identify a motion constraint the actuatable components, wherein the motion constraint comprises a constraint to avoid interference with another component; and control the actuators based on the motion constraint, the motion command signal, and the feedback signals. The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673